865 F.2d 1259Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William Leon SAMPLE, Petitioner-Appellant,v.MARYLAND PAROLE COMMISSION, Respondent-Appellee.
No. 88-6686.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 28, 1988.Decided:  Dec. 15, 1988.

William Leon Sample, appellant pro se.
Stephanie Lane Weber (Office of the Attorney General of Maryland), for appellee.
Before WIDENER, ERVIN and WILKINSON, Circuit Judges.
PER CURIAM:


1
William Leon Sample appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Sample v. Maryland Parole Commission, C/A No. 87-2016-R (D.Md. May 25, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.